Citation Nr: 1448968	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-45 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty service from March 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2014, the Board remanded the claim for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's post-operative right inguinal hernia has not been shown to be large, not well-supported under ordinary conditions, or inoperable.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a right inguinal hernia, have not been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In October 1968, the RO granted service connection for a right inguinal hernia and assigned a zero percent (noncompensable) rating under DC 7338 (inguinal hernia).  The Veteran's current appeal arises from a May 2006 claim for an increased rating for his right inguinal hernia.  In July 2007, the RO continued the noncompensable rating.  In June 2013, the RO increased the rating to 30 percent, effective from May 23, 2006, the date of the increased rating claim.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under DC 7338, a 30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible. A 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338. 

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than the currently assigned 30 percent.

On VA digestive conditions examination in December 2006, the Veteran had a post-operative recurrent hernia with right-sided swelling of his scrotum which seemed to be relatively stable.  An examination of the inguinal region revealed a nonreducible right inguinal hernia, 6 centimeters in size, that was tender to palpation.  The examiner diagnosed a post-operative right inguinal hernia.  It had no significant effects on employment.

On VA digestive conditions examination in August 2010, the Veteran was found to have a right inguinal hernia that was recurrent, but operable.  There was no evidence of a truss or belt, providing evidence against this claim.

In a November 2010 substantive appeal, the Veteran disagreed with the noncompensable rating in place at that time.  He stated that his hernia tore open again in 2003 or 2004 and was the size of a grapefruit.  He had pain daily and said that his private physician at St. Vincent's East advised him that he would only have a 50% change of survival if he had the hernia repaired again.  

However, the Veteran failed to provide an authorization to release the records from this provider.  

In addition, he has not submitted any treatment records that show that his hernia is inoperable.  

The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

On VA hernias Disability Benefits Questionnaire (DBQ) examination in June 2014, the Veteran presented with right scrotal aching due to a recurrent hernia and reported that he was advised against having it repaired a few years ago.  The examination revealed a small recurrent hernia that appeared operable and remediable. It was not readily reducible and there was no indication for a supporting belt.  The hernia had no impact on his employability.  While there was a surgical scar, it was not painful and/or unstable and total area of the scar was not greater than 39 centimeters, providing more evidence against this claim.

The Board finds that the claim must be denied.  The Veteran's post-operative right inguinal hernia is shown to be small in size, recurrent, and not readily reducible.  However, there is no evidence to show that it is large or inoperable and it is unsupported by a truss.  Based on the foregoing, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected right inguinal hernia under DC 7338 have not been shown, and that the claim must be denied.

The Board further finds that no separate compensable rating for the Veteran's residual scar status post the right inguinal hernia repair is warranted.  Postoperative scars are compensable if they are superficial and nonlinear and at least 144 square inches, if they are unstable and painful, or if productive of other effects.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2013).  However, in this case, there is no evidence that the Veteran's right inguinal hernia scar meets these criteria.  Therefore, the Board finds that an additional 10 percent rating for the scar from the Veteran's right inguinal hernia surgery is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7802, 7804, 7805.

The Board has also considered the Veteran's statements that his service-connected right inguinal hernia warrants the assignment of the next higher disability rating of 60 percent, including his contention that his hernia is inoperable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right inguinal hernia according to the appropriate diagnostic code.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right inguinal hernia has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  With regard to the Veteran's central contention that his right inguinal hernia is inoperable, the June 2014 VA DBQ examiner stated that the Veteran's hernia was not in fact inoperable.  Moreover, the Veteran has provided no evidence to the contrary.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all symptomatology related to the Veteran's right inguinal hernia.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically the issue of whether the hernia is inoperable.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this regard, it is important for the Veteran to understand that a 30% disability evaluation represents a significant problem (very generally, a 30% reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements there would be limited basis for the current finding of 30%, let alone a higher rating. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2006, of the criteria for entitlement to an increased rating for his service-connected right inguinal hernia, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.

In March 2014, the Board remanded this claim.  The Board directed that the Veteran be requested to authorize the release of records of treatment for the right inguinal hernia from St. Vincent's East.  In a duty-to-assist letter dated that same month, this was done.  However, as previously discussed, the Veteran neither provided a completed authorization for the RO to obtain these records or any additional medical evidence in support of his claim (simply stated, the Veteran could have sent us the records).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Next, the Veteran was afforded examinations for his right inguinal hernia in December 2006, August 2010, and June 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right inguinal hernia since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


